Continuation of PTO-303
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s After Final Amendment filed on 02/09/2022 has been entered and fully considered.
Claims 1-6 and 8-19 are pending of which claims 1, 14, and 15 are independent and amended by incorporating all limitations of dependent claim 7 now cancelled.
Response to Arguments
Applicant's arguments filed on 02/09/2022 have been fully considered but they are not persuasive. 
In the Remarks, on page 6, Applicant starts by questioning the examiner’s stated position that the secondary reference, Kubota,  in Fig. 9 narrative suggests the QoS flow separation.  Applicant further points that the secondary reference, Kubota, does not show filter on Fig. 9 let alone teach QoS flow separation.
	 Examiner’s Response:  The examiner respectfully disagrees with Applicant’s arguments against the teachings of Kubota.  When the examiner indicated “Fig. 9 narrative” it means the description of Fig. 9 which includes the text describing Fig. 9 in the specification of Kubota’s teachings. So in Fig. 9 block 4a states “Flow ID filters” followed by “Identify Flow Category” and contradicts what Applicant stated regarding Fig. 9 not talking about filter.  Further in paragraph 91 explicitly states UL filters as required by the independent claims as amended and further states “…UL filters may identify the flow type/category based on at least one of a Flow-ID, an 1, the core network may provide access control information to the UE (e.g., to the NAS layer in the UE), such as a list of Flow IDs, filters, category information, QoS information, etc.”   In paragraph 99, it is further stated “…It should be noted that while FIG. 9 illustrates Flow-ID based filtering, other sets of parameters (e.g., UL TFT, Application ID associated with a port number, token) may be used instead….”\
	So based on just Kubota’s paragraph 92 where the UE is given QoS information and filters to perform uplink access control of flows and wherein paragraph 99 states the uplink filtering based on flow-id can be any other parameter makes differentiation of flows (i.e. filtering ) based on QoS for uplink transmission effectively teaches the amended limitation reciting “wherein uplink filtering of data packets to determine an access category is performed in a filter applicable for QoS flow separation”.
In the Remarks. in the last paragraph of page 7, Applicant argues with respect to the third reference, Adjakple, introduced to teach the limitations of cancelled claim 7 now incorporated in the independent claims that Adjakple in Figure 6 actually teaches performing Service Data Flow Info functionality with quality related functions in parallel and cannot address the amended limitations. In fact, in the Remarks on page 8, Lines 
	Examiner’s Response:   The Applicant’s argument with respect to Adjakple’s Fig. 6 respectfully is irrelevant as the examiner did not rely on Fig. 6.  Fig. 6 shows parallel operations to ascertain validity of stored data on many categories including “ServiceDataFlowInfo” and “QCIinfo” as indicated in paragraph 171.  Hence performing parallel validity of stored values in no way or shape teaches away from the claimed Applicant’s embodiments.
	Regarding the argument against paragraph 169 and Fig. 15 cited by examiner to teach the amended limitations in the independent claims is also respectfully found not be persuasive.  First, in paragraph 169 unequivocally discloses the access category can defined based on one or more attributes including QoSFlow and QCI and Fig. 15 shows it graphically.  The values for the QoSFlow and QCI is determined as obtained from the Core Network as stated in paragraphs 173, 191 and 192.  Further the determination part is defined in paragraphs 226 and 227 with respect to Fig. 31 wherein in the user plane differentiating/filtering based on QoS flow and/or QCI as one of the defined access categories fully addresses the limitations.
	In fact Adjakple can replace Kubota as it teaches access barring in the User Plane per steps 4 and 5 of Fig. 31.  Applicant should really evaluate Adjakple as it has an extensive and very detailed  teachings on access barring in the uplink direction
Given the above explanation it is still the position of the examiner that all claims including amended independent claims 1, 14 and 15 are adequately taught by the cited prior arts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474